Citation Nr: 1213963	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-37 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as lumbar spine pain.

2.  Entitlement to service connection for colon cancer, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Counsel




INTRODUCTION

The Veteran had active service from July 1967 to May 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.

2.  The Veteran had service in the Republic of Vietnam from May 1968 to May 1969.

3.  Colon cancer is not a presumptive disease associated with exposure to Agent Orange.

4.  The Veteran's current colon cancer is not related to any event, injury, or disease in service and was not manifest to any degree within one year after discharge from service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Colon cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated September 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, to include as due to exposure to Agent Orange, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.

All of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The duty to obtain a medical examination is not triggered in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's service treatment records are negative for a diagnosis of or treatment for a low back disability and/or colon cancer and there is no evidence of such disability within one year after discharge from service.  Although evidence of 

a low back disability and colon cancer was noted during the appeal period, none of the competent evidence of record suggests that these disabilities have a relationship to the Veteran's period of active military service or to any incidents therein.  Thus, there is no requirement to obtain a VA medical examination with regard to these issues.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection

The Veteran contends that he is entitled to service connection for a low back disability, claimed as lumbar spine pain, and colon cancer.  Specifically, the Veteran alleged in September 2009 that he strained his low back in service lifting heavy equipment and that he subsequently developed colon cancer as a result of his exposure to Agent Orange while serving in the Republic of Vietnam.  

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Certain diseases and certain types of cancers may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. 

§§ 3.307, 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain disabilities, including arthritis and tumors, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the 

claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background and Analysis

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in May 1967 prior to entering service.  The clinical evaluation was normal, with no evidence of a low back disability or colon cancer found.  Subsequent clinical evaluations and physical examinations performed in May 1968 and May 1969 were likewise negative for any evidence of a low back disability or colon cancer.  Moreover, there was also no evidence of such disorders within one year after discharge from service. 

Post-service private treatment records revealed that the Veteran was treated for anal fissure, rectal pain, rectal skin tags, and acute abdominal pain of uncertain etiology in March and April 1997.  The Veteran subsequently underwent a hemorrhoidectomy in April 1997.  

Post-service VA treatment records reflected a diagnosis of intramucosal adenocarcinoma in April 2006 following a routine colonoscopy.  That same month, the Veteran sought VA care after straining his back while lifting a heavy load "a few days ago."  According to the Veteran,  he strained his back 15 years prior to this episode of care.  Fusion was considered at that time, but the Veteran declined.  The diagnosis was back pain and colon cancer.  

A follow-up colonoscopy was performed in February 2007, several polyps were removed and biopsied, and interpreted to show adenomatous or hyperplastic changes.  In a March 2007 VA physical therapy assessment note, the Veteran reported low back spasms with pain and stated that he got tired easily.  An April 2007 pharmacy note indicated that the Veteran's past medical history was significant for localized colon cancer in 2006 and low back pain, claimed as a 

"slipped disc."  The Veteran also reported a history of low back pain during a May 2007 VA examination.  X-rays of the lumbar spine showed mild degenerative changes.  

The Veteran returned for additional VA care in November 2008 and reported continued complaints of chronic low back pain with increased worsening in the past two weeks, as well as increased spasm in the right lower back.  The impression included low back pain and a history of colon cancer.  

The Veteran underwent a VA physical medicine and rehabilitation consultation in February 2009.  He reported subjective complaints of low back pain and constant spasms.  His past medical history was significant for colon cancer and it was noted that yearly colonoscopies found no evidence of recurrence.  The impression included low back pain.  The examiner prescribed a strengthening and stretching exercise program.  

In December 2009, the Veteran reported subjective complaints of musculoskeletal joint pain.  His past medical history was significant for low back pain and intramucosal adenocarcinoma.  It was noted that the adenocarcinoma was "fully removed" via polypectomy in 2006.  A notation on the examination report indicated that a repeat colonoscopy in May 2009 showed diverticulosis, but no polyps.  Subsequently dated VA treatment records confirmed that the Veteran's past medical history was significant for colon cancer and continued treatment for a lumbar spine disorder, diagnosed as multilevel lumbar herniated discs.  However, no additional information regarding the etiology of these disorders was contained therein.  

Low Back Disability

The preponderance of the evidence is against a finding of service connection for a low back disability, claimed as lumbar spine pain.  The Veteran's service treatment records are negative for a diagnosis of or treatment for a low back disability.  There is no evidence of arthritis within one year after discharge from service.  Instead, the first pertinent post-service evidence of a low back disability is dated May 2007, 

several decades after discharge from service and following at least one intercurrent back injury.  The lapse of several decades between discharge from active service and onset of the Veteran's low back disability is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, although there is evidence of currently diagnosed degenerative changes in the lumbar spine, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed lumbar spine degenerative changes originated in service or were the result of an injury or disease that was incurred in service.

The Veteran has attributed the currently diagnosed lumbar spine degenerative changes to his period of active service.  The Veteran is capable of observing symptoms related to his low back disability, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  Accordingly, any such lay statements made by the Veteran in this regard are entitled to limited, if any, probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1).

Additionally, the lay statements of record regarding etiology are outweighed by the Veteran's service treatment records and the post-service medical evidence of record.  The Board finds the information contained in the Veteran's service treatment records regarding the absence of a low back disability at the time of separation from service to be highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about a low back disability upon separation from service or within the one year presumptive period following separation from service.  Instead, the VA 

medical evidence of record reflected that lumbar spine degenerative changes were diagnosed several decades after service and following at least one intercurrent back injury. 

The Veteran's service treatment records are negative for a low back disability.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition is noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In this case, a low back disability was not noted in the Veteran's service treatment records or during the one-year presumptive period following discharge from service.  Thus, statements as to the continuity of symptoms related to a low back disability after service cannot serve to establish service connection.  To the extent that the Veteran reports a continuity of low back pain since discharge from service, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In this case, there is competent medical evidence showing currently diagnosed lumbar spine degenerative changes and multilevel herniated lumbar discs, but the preponderance of the competent and probative evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service following at least one intercurrent back injury, and the Veteran's period of active service.  Accordingly, service connection for a low back disability, claimed as lumbar spine pain, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to a low back disorder, the doctrine is not applicable in this case.

Colon Cancer

The Veteran's service personnel records show that he had active service in the Republic of Vietnam from May 1968 to May 1969.  Therefore, exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Colon cancer is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e).  Although the Veteran is not entitled to a regulatory presumption of service connection for colon cancer, the claim must be reviewed to determine if service connection can be established on a direct basis.  

In this regard, the Veteran's service treatment records are negative for a diagnosis of or treatment for colon cancer.  There is no evidence of tumors within one year after discharge from service.  Instead, the first pertinent post-service evidence of colon cancer is dated April 2006, several decades after discharge from service.  The lapse of several decades between discharge from active service and onset of the Veteran's colon cancer is evidence against the claim.  Mense, 1 Vet. App. at 356.

Furthermore, although there is evidence of currently diagnosed colon cancer, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed colon cancer originated in service or was the result of an injury or disease that was incurred in service.

The Veteran has attributed the currently diagnosed colon cancer to his period of active service.  The Veteran is capable of observing symptoms related to his colon cancer, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson, 581 F.3d. at 1315.  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  Accordingly, any such lay statements made by the Veteran in this regard are entitled to limited, if any, probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1).

Additionally, the lay statements of record regarding etiology are outweighed by the Veteran's service treatment records and the post-service medical evidence of record.  The Board finds the information contained in the Veteran's service treatment records regarding the absence of colon cancer at the time of separation from service to be highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about colon symptoms or cancer upon separation from service or within the one-year presumptive period following separation from service.  Instead, the VA medical evidence of record reflects that colon cancer was diagnosed several decades after service. 

The Veteran's service treatment records are negative for colon cancer.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition is noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In this case, colon cancer was not noted in the Veteran's service treatment records or during the one-year presumptive period following discharge from service.  Thus, statements as to the continuity of symptoms related to colon cancer after service cannot serve to establish service connection.  

In this case, there is medical evidence showing currently diagnosed colon cancer, but the preponderance of the evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  Accordingly, service connection for colon cancer is not warranted under any theory of causation.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to service connection for colon cancer, the doctrine is not applicable in this case.


ORDER

Service connection for a low back disability, claimed as lumbar spine pain, is denied.

Service connection for colon cancer, to include as due to exposure to Agent Orange, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


